Citation Nr: 1817994	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to March 1989.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing has been associated with the record.

This case was previously before the Board in December 2016, when it was remanded for additional development.


FINDING OF FACT

A right knee disability is not shown to be caused or aggravated by the Veteran's service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In the February 2018 informal hearing presentation, the Veteran's attorney argued that the December 2016 VA addendum opinion is inadequate to decide the claim for a right knee disability because the VA examiner did not fully consider the medical evidence submitted, to include the evidence from the physical therapist and the primary care physician.  The Board has reviewed the VA opinion and finds that it is adequate upon which to base a determination because the addendum opinion was based on a complete review of the claims file, to include references to the evidence from the physical therapist and the primary care physician.  Further, the examiner supported his opinion with a thorough rationale.  Accordingly, the Board concludes that the December 2016 VA addendum opinion is adequate upon which to decide the claim for a right knee disability.

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist with regard to the claim for a right knee disability.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

The Veteran claims service connection for a right knee disability as secondary to his service-connected left knee disability.  He essentially asserts that his right knee disability is due to compensating for his service-connected left knee disability. 

Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his right knee disability as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes there are conflicting etiological opinions of record.  VA treatment records from June 2011 note complaints of right knee pain.  See October 2015 CAPRI.  In a November 2014 physical therapy outpatient note, the Veteran's physical therapist noted that the Veteran is developing right knee pain with onset over the last 2-3 years due to compensation for the left knee pain.  The opinion does not explain how or why the Veteran is compensating for his left knee.

The Veteran was provided a VA examination in January 2016, during which the examiner diagnosed the Veteran with right knee degenerative arthritis.  The Veteran reported that his right knee has become painful in the last five years and that he has been receiving injections and physical therapy with little improvement.  The Veteran complained of bilateral knee pain in the morning with stiffness and pain during the evenings.  He reported that he takes Vicodin daily and has a knee brace for both knees.  The examiner noted that treatment records dated before 2000 reveal no injury that has caused right knee problems and that VA orthopedics diagnosed bilateral degenerative changes due to weight and age.  After examination, the examiner opined that the right knee is not at least as likely as not secondary to the service-connected left knee disability.  The examiner stated that the left knee does not have any compensatory mechanism in office to preload the knee.  The examiner also noted that the Veteran was overweight and that this is consistent with the orthopedic note in 2000 with the cause of the right knee symptoms being age and weight.  

During the August 2016 hearing, the Veteran stated that he wears a brace and goes to physical therapy for his right knee disability.  He contended that his physical therapist stated that due to his left knee disability he favors his right knee, therefore making his right knee bad.  The Veteran also stated that he has recently lost weight but that his knee disability has worsened. 

In August 2016, a letter from a VA physician stated that the Veteran was recently seen by the VA primary care clinic for knee pain and swelling and that the Veteran is currently receiving medical care for his knee disability.  The physician opined that in compensating for his painful left knee, the Veteran's right knee is also affected.  The physician did not explain why or how the left knee was affecting the right knee.

Pursuant to the December 2016 Board remand, an addendum opinion was obtained in December 2016.  The examiner noted that the Veteran has notes from physical therapy and his primary care doctors that are consistent with his complains of knee pain and his contention that his right knee pain is due to compensating for the left knee.  The examiner stated that the January 2016 examination did not reveal any mechanism that caused any compensation or shifting of weight from the left knee to the right knee.  He stated that normal mechanisms showing compensation include limping, lack of full extension, or the inability to push off.  The examiner also noted that the Veteran has a history of back pain with leg radiation and right sided pain, which started after engaging in heavy labor.  The examiner noted that heavy labor is a common cause of overuse knee pain.  The examiner also noted that the Veteran is overweight.  The examiner stated that the Veteran's weight is also consistent with the cause of his current right knee diagnosis and that the examination did not reveal that the left knee is shifting weight to the right knee.  The examiner stated that he disagreed with the physical therapist and primary care physician because the examination is consistent with normal motion and complaints are consistent with degenerative arthritis caused by work and body weight.  The examiner opined that the right knee is not at least as likely as not secondary to or aggravated beyond a normal progression due to the left knee. 

The Board has considered the November 2014 physical therapist's note and the August 2016 physician's statement; however, the Board does not find these opinions to have significant probative value.  The Board affords the opinions little probative weight because neither the physical therapist nor the physician provided a thorough discussion of the Veteran's condition or clinical evidence to support the findings.  

On the other hand, the December 2016 examiner provided sound reasoning in his analysis of the Veteran's condition.  The December 2016 VA examiner conducted a prior physical examination of the Veteran, reviewed the pertinent medical records, and provided a complete rationale for all conclusions present, explaining the mechanisms involved with compensation or shifting of weight from one knee to another, and explained why these factors were not present in this Veteran's case.  Therefore, the November 2014 and August 2016 opinions are afforded less weight than that of the December 2016 VA examiner. 

The Board acknowledges that the Veteran himself claims that he suffers from a right knee disability that is proximately due to or has been aggravated by his service-connected left knee disability.  However, while he is competent to report symptoms observable to a layperson, e.g., pain, and a diagnosis that is later confirmed by clinical findings, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds the preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected left knee disability was the proximate cause of or aggravated his right knee disability.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for a right knee disability must be denied.  See 38 U.S.C. § 5107.


ORDER

Service connection for a right knee disability is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


